DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-30 are pending wherein claims 1-2, 7 and 11 are amended and claims 18-30 are new. 

Status of Previous Rejections
	The previous rejection of claims 1-10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,094,003 is withdrawn in view of the terminal disclaimer submitted on February 15, 2022. The previous rejection of claims 1-5, 8, 11 and 14-17 under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (JP 03-166350) is withdrawn in view of the Applicant’s amendment to claim 1. 

Terminal Disclaimer
The terminal disclaimer filed on February 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,094,003 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 recites “comprising one or more of: greater than 0 to 6 tin; greater than 0 to 0.6 silicon; and greater than 0 to 10 zirconium”, since claim 1 now requires the presence of tin, claim 10 fails to further limit claim 1. 
Claim 12 recites “comprising one or more of: greater than 0 to 6 tin; greater than 0 to 0.6 silicon; greater than 0 to 10 zirconium; greater than 0 to 0.3 palladium; and greater than 0 to 0.5 boron” in claim 12, since claim 11 now requires the presence of tin, claim 12 fails to further limit claim 11. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 10,619,226. Although the claims at issue are not identical, they are not patentably distinct from each other because 
s 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 10,619,226. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to instant claim 1, claims 10-11 of U.S. Patent No. 10,619,226 discloses an alpha-beta titanium alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No. 10,619,226
(weight percent)
Overlap
Al
2.0 – 7.0 
0 – about 4.1
2 – about 4.1
V
at least 2.1
at least 2.1
at least 2.1
Co
0.3 – 5.0
0.3 – 5.0 
0.3 – 5.0 
Sn
greater than 0 – 6 
greater than 0 – 6 
greater than 0 – 6 
Aleq
about 6.7 – 10 
6.7 – 10 
about 6.7 to 10
Moeq
1.4 – 20 
2 – 20 
2 – 20 
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, vanadium, cobalt, tin, aluminum equivalency, and molybdenum equivalency disclosed in U.S. Patent No. 10,619,226 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, vanadium, cobalt, tin, aluminum equivalency, and molybdenum equivalency from the amounts disclosed in U.S. Patent No. 10,619,226 because U.S. Patent No. 10,619,226 discloses the same utility throughout the disclosed ranges. 
In regard to instant claim 2, claim 10 of U.S. Patent No. 10,619,226 discloses a molybdenum equivalency of 2 to 5. 
In regard to instant claim 3, claim 14 of U.S. Patent No. 10,619,226 discloses wherein the alloy exhibits a cold working reduction ductility limit of at least 25%. 
In regard to instant claim 4, claim 15 of U.S. Patent No. 10,619,226 discloses wherein the alloy exhibits a cold working reduction ductility limit of at least 35%. 

In regard to instant claim 6, claim 12 of U.S. Patent No. 10,619,226 discloses wherein the alloy would comprise greater than 0 up to 0.3 total weight percent of one or more of cerium, praseodymium, neodymium, samarium, gadolinium, holmium, erbium, thulium, yttrium, scandium, beryllium and boron. 
In regard to instant claim 7, claim 10 of U.S. Patent No. 10,619,226 discloses wherein the molybdenum equivalency would be in the range of 2 to 15. 
In regard to instant claims 8-9, claim 13 of U.S. Patent No. 10,619,226 discloses wherein the alloy further comprises 0 up to 0.5 total weight percent of one or more of gold, silver, palladium, platinum, nickel and iridium. 
In regard to instant claim 10, claim 11 of U.S. Patent No. 10,619,226 discloses wherein the alloy would further comprise one or more of greater than 0 to 6 weight percent tin; greater than 0 to 0.6 weight percent silicon; and greater than 0 to 10 weight percent zirconium.
In regard to instant claim 11, claims 10-11 of U.S. Patent No. 10,619,226 discloses an alpha-beta titanium alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No. 10,619,226
(weight percent)
Overlap
Al
2.0 – 7.0
2.0 – about 4.1
2.0 – about 4.1
V
at least 2.1
at least 2.1
at least 2.1
Co
0.3 – 5.0
0.3 – 4.0 
0.3 – 4.0 
Aleq
about 6.7 – 10 
6.7 – 10 
6.7 to 10
Moeq
1.4 – 5  
2 – 5
2 – 5
Sn
greater than 0 – 6 
greater than 0 – 6 
greater than 0 – 6 
O
0 – 0.5 
0 – 0.5 
0 – 0.5 
N
0 – 0.25
0 – 0.25 
0 – 0.25 
C
0 – 0.3
0 – 0.3 
0 – 0.3 
Impurities
0 – 0.4 
0 – 0.4 
0 – 0.4 
Ti
Balance
Balance
Balance



In regard to instant claim 12, claim 11 of U.S. Patent No. 10,619,226 discloses wherein the alloy further comprises one or more of greater than 0 to 6 weight percent tin; greater than 0 to 0.6 weight percent silicon; greater than 0 to 10 weight percent zirconium; greater than 0 to 0.3 weight percent palladium; and greater than 0 to 0.5 weight percent boron. 
In regard to instant claim 13, claim 12 of U.S. Patent No. 10,619,226 discloses greater than 0 up to 0.3 total weight percent of one or more of cerium, praseodymium, neodymium, samarium, gadolinium, holmium, erbium, thulium, yttrium, scandium, beryllium and boron. 
In regard to instant claim 14, claim 13 of U.S. Patent No. 10,619,226 discloses wherein the alloy further comprises 0 up to 0.5 total weight percent of one or more of gold, silver, palladium, platinum, nickel and iridium. 
In regard to instant claim 15, claim 14 of U.S. Patent No. 10,619,226 discloses wherein the alpha-beta titanium alloy would exhibit a cold working reduction ductility limit of at least 25%. 
In regard to instant claim 16, claim 15 of U.S. Patent No. 10,619,226 discloses wherein the alpha-beta titanium alloy would exhibit a cold working reduction ductility limit of at least 35%. 

In regard to instant claim 18, claims 10-11 of U.S. Patent No. 10,619,226 discloses an alpha-beta titanium alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No. 10,619,226
(weight percent)
Overlap
Al
2.0 – 7.0
2.0 – about 4.1
2.0 – about 4.1
V
at least 2.1
at least 2.1
at least 2.1
Co
0.3 – 5.0
0.3 – 4.0 
0.3 – 4.0 
Aleq
about 6.7 – 10 
6.7 – 10 
6.7 to 10
Moeq
1.4 – 20 
2 – 5
2 – 5
Sn
greater than 0 – 6 
greater than 0 – 6 
greater than 0 – 6 
O
at least 0.24 
0 – 0.5 
0.24 – 0.5 
Impurities
present 
0 – 0.4 
0 – 0.4 
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, vanadium, cobalt, aluminum equivalency, molybdenum equivalency, tin, oxygen and impurities disclosed in U.S. Patent No. 10,619,226 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, vanadium, cobalt, aluminum equivalency, molybdenum equivalency, tin, oxygen and impurities from the amounts disclosed in U.S. Patent No. 10,619,226 because U.S. Patent No. 10,619,226 discloses the same utility throughout the disclosed ranges. 
In regard to instant claim 19, claim 10 of U.S. Patent No. 10,619,226 discloses a molybdenum equivalency of 2 to 5. 
In regard to instant claim 20, claim 14 of U.S. Patent No. 10,619,226 discloses wherein the alpha-beta titanium alloy would exhibit a cold working reduction ductility limit of at least 25%. 


In regard to instant claim 22, claim 16 of U.S. Patent No. 10,619,226 discloses wherein the alpha-beta titanium alloy would exhibit a yield strength of at least 130 Ksi (896.3 MPa) and a percent elongation of at least 10%.
In regard to instant claim 23, claim 12 of U.S. Patent No. 10,619,226 discloses greater than 0 up to 0.3 total weight percent of one or more of cerium, praseodymium, neodymium, samarium, gadolinium, holmium, erbium, thulium, yttrium, scandium, beryllium and boron.
In regard to instant claim 24, claim 10 of U.S. Patent No. 10,619,226 discloses a molybdenum equivalency of 2 to 5. 
In regard to instant claim 25, claim 13 of U.S. Patent No. 10,619,226 discloses wherein the alloy further comprises 0 up to 0.5 total weight percent of one or more of gold, silver, palladium, platinum, nickel and iridium. 
In regard to instant claim 26, claim 13 of U.S. Patent No. 10,619,226 discloses wherein the alloy further comprises 0 up to 0.5 total weight percent of one or more of gold, silver, palladium, platinum, nickel and iridium. 
In regard to instant claim 27, claim 11 of U.S. Patent No. 10,619,226 discloses wherein the alloy further comprises one or more of greater than 0 to 6 weight percent tin; greater than 0 to 0.6 weight percent silicon; greater than 0 to 10 weight percent zirconium; greater than 0 to 0.3 weight percent palladium; and greater than 0 to 0.5 weight percent boron. 
In regard to instant claim 28, claim 10 of U.S. Patent No. 10,619,226 discloses wherein there would be up to 0.5 weight percent oxygen. 
In regard to instant claim 29, claims 10-11 of U.S. Patent No. 10,619,226 discloses an alpha-beta titanium alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No. 10,619,226
(weight percent)
Overlap
Al
2.0 – 7.0
2.0 – about 4.1
2.0 – about 4.1
V
at least 2.1
at least 2.1
at least 2.1
Co
0.3 – 5.0
0.3 – 4.0 
0.3 – 4.0 
Sn
greater than 0 – 6 
greater than 0 – 6 
greater than 0 – 6 
O
0 – 0.5 
0 – 0.5 
0 – 0.5 
Impurities
Present
0 – 0.4 
0 – 0.4 
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, vanadium, cobalt, tin, oxygen and impurities disclosed in U.S. Patent No. 10,619,226 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, vanadium, cobalt, tin, oxygen and impurities from the amounts disclosed in U.S. Patent No. 10,619,226 because U.S. Patent No. 10,619,226 discloses the same utility throughout the disclosed ranges. 
In regard to instant claim 30, claim 10 of U.S. Patent No. 10,619,226 discloses an aluminum equivalency of 6.7 to 10 and a molybdenum equivalency in the range of 2 to 5, which are within the ranges of the instant invention. 

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. 
Applicant primarily argues that the submission of the terminal disclaimer directed at the U.S. Patent No. 10,094,003 would be sufficient to overcome the rejections based on double patenting set forth in the Office Action of November 1, 2021. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSEE R ROE/Primary Examiner, Art Unit 1759